309 N.Y. 892 (1955)
In the Matter of the Claim of James E. Brannigan, Respondent,
v.
Peter Terzakis, Doing Business as Metropolitan Painting and Decorating Co., et al., Appellants. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued October 13, 1955.
Decided November 23, 1955
Paul F. Donohue for appellants.
Jacob K. Javits, Attorney-General (Gilbert M. Landy, James O. Moore, Jr., and Roy Wiedersum of counsel), for Workmen's Compensation Board, respondent.
Concur: CONWAY, Ch. J., DESMOND, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ. Taking no part: DYE, J.
Order affirmed, with costs; no opinion.